                                                                          Case 2:19-cv-00916-GMN-DJA Document 1 Filed 05/30/19 Page 1 of 20



                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   JING ZHAO, ESQ.
                                                                          Nevada Bar No. 11487
                                                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      4   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      5   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      6           jzhao@grsm.com

                                                                      7   Attorneys for Defendant

                                                                      8
                                                                                                      UNITED STATES DISTRICT COURT
                                                                      9
                                                                                                             DISTRICT OF NEVADA
                                                                     10
                                                                           KALIFANO, INC.,                              )         Case No.:
Gordon Rees Scully Mansukhani, LLP




                                                                     11                                                 )
                                                                                            Plaintiff,                  )         EJDC Case No. A-19-793644-C
                                     300 S. 4th Street, Suite 1550




                                                                     12                                                 )
                                        Las Vegas, NV 89101




                                                                          vs.                                           )         PETITION FOR REMOVAL
                                                                     13                                                 )         FROM STATE COURT UNDER 28
                                                                          SIERRA HEALTH AND LIFE INSURANCE              )         U.S.C. § 1331
                                                                     14   COMPANY, INC.; a Nevada corporation; and DOES )
                                                                          1-10 and ROE CORPORATIONS 11-20 inclusive, )            (FEDERAL QUESTION)
                                                                     15                                                 )
                                                                                           Defendants.                  )
                                                                     16

                                                                     17          Defendant Sierra Health and Life Insurance Company, Inc. (“Sierra”), by and through its
                                                                     18   counsel, removes the above-captioned action, currently pending in the Eighth Judicial District
                                                                     19   Court of Clark County, Nevada (“State Court”), to the United States District Court for the
                                                                     20   District of Nevada. Removal is appropriate on the grounds of federal question jurisdiction
                                                                     21   pursuant to 28 U.S.C. § 1331 and is authorized by 28 U.S.C. §§ 1441 and 1446. This action
                                                                     22   relates to employee health care plans, and each claim is preempted by 29 U.S.C. § 1144(a) of the
                                                                     23   Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §1001, et seq.
                                                                     24   I.     STATE COURT ACTION
                                                                     25          1.     On or about April 25, 2019, Plaintiff Kalifano, Inc. (“Plaintiff”) filed suit in the
                                                                     26   matter of Kalifano, Inc. v. Sierra Health and Life Insurance Company, Inc., in State Court, Case
                                                                     27   No. A-19-793644-C (the “State Court Action”). A true and correct copy of the Complaint is
                                                                     28   attached as Exhibit A.

                                                                                                                        -1-
                                                                          Case 2:19-cv-00916-GMN-DJA Document 1 Filed 05/30/19 Page 2 of 20



                                                                      1          2.      Plaintiff and Sierra entered into a contract for Sierra to provide health care

                                                                      2   coverage for Plaintiff’s employees (“Sierra Health Plan”). Plaintiff seeks to recover payments of

                                                                      3   over $15,000.00, allegedly paid in excess, to Sierra for health benefits under the Sierra Health

                                                                      4   Plan for Plaintiff’s employee Ismat Khalaf (“Mr. Khalaf”). (Exhibit A, Complaint, ¶¶ 26, 36, 44,

                                                                      5   50, 57, 63, 68, 72).

                                                                      6          3.      The State Court Action is properly removed to the United States District Court for

                                                                      7   the District of Nevada pursuant to ERISA, 29 U.S.C. § 1001, et seq. and each claim for relief

                                                                      8   contained in the State Court Action is preempted.

                                                                      9   II.    ALL PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN
                                                                     10          SATISFIED
Gordon Rees Scully Mansukhani, LLP




                                                                     11          1.      A true and correct copy of the entire court file, including all process and pleadings
                                     300 S. 4th Street, Suite 1550




                                                                     12   served upon Sierra, is attached as Exhibit A pursuant to 28 U.S.C. § 1446(a), and is incorporated
                                        Las Vegas, NV 89101




                                                                     13   by this reference.

                                                                     14          2.      Plaintiff’s Complaint was filed in State Court on or about April 25, 2009. (Exhibit

                                                                     15   A, Complaint, generally).

                                                                     16          3.      On or about May 9, 2019, Sierra’s resident agent CT Corporation received service

                                                                     17   of the Summons and Complaint.

                                                                     18          4.      Sierra is the only named defendant and files this petition in support of its request

                                                                     19   to remove this action to the United States District Court for the District of Nevada. 28 U.S.C. §

                                                                     20   1446(b).

                                                                     21          5.      Sierra has filed and served a Petition for Removal within 30 days of receipt of the

                                                                     22   Summons and Complaint. Accordingly, the Petition for Removal is timely filed pursuant to 28

                                                                     23   U.S.C. § 1446(b).

                                                                     24          6.      The United States District Court for the District of Nevada embraces the locality

                                                                     25   in which the State Court Action is now pending, making this Court the proper forum pursuant to

                                                                     26   28 U.S.C. § 1441(a).

                                                                     27          7.      No previous application has been made for the relief requested herein.

                                                                     28          8.      Pursuant to 28 U.S.C. § 1446(d), a copy of the Petition for Removal is being

                                                                                                                          -2-
                                                                          Case 2:19-cv-00916-GMN-DJA Document 1 Filed 05/30/19 Page 3 of 20



                                                                      1   served on Plaintiff, and a copy is being filed with the State Court.

                                                                      2          9.      If any question arises regarding the propriety of this removed action, Sierra

                                                                      3   respectfully requests the opportunity to present briefing and/or oral argument in support of its

                                                                      4   position that this case is removable.

                                                                      5   III.   REMOVAL           IS   PROPER       BECAUSE         THE     COURT        HAS     ORIGINAL
                                                                      6          JURISDICTION PURSUANT TO 28 U.S.C. §§ 1331 AND 1441 and 29 U.S.C.
                                                                      7          §1132(a)
                                                                      8          1.      A defendant may remove to the appropriate United States District Court “any civil

                                                                      9   action brought in a state court of which the district courts of the United States have original

                                                                     10   jurisdiction.” 28 U.S.C. § 1441(a). The United States District Courts have original jurisdiction
Gordon Rees Scully Mansukhani, LLP




                                                                     11   under the federal question statute over cases “arising under the Constitution, laws, or treaties of
                                     300 S. 4th Street, Suite 1550




                                                                     12   the United States.” 28 U.S.C. §§ 1331 and 1441(b).
                                        Las Vegas, NV 89101




                                                                     13          2.      This Court has original jurisdiction over the State Court Action under 28 U.S.C. §

                                                                     14   1331, and Sierra’s removal is proper under 28 U.S.C. § 1441(b) because the State Court Action

                                                                     15   arises under the provisions of ERISA 29 U.S.C. § 1001 et. seq., including 29 U.S.C §§ 1132(a)

                                                                     16   and 1144(a). The District Courts of the United States have original jurisdiction over, and Federal

                                                                     17   ERISA law controls, actions brought to recover benefits and to enforce rights under employee

                                                                     18   health care plans. 29 U.S.C. §1132(e)(1); Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41 (1987). “It

                                                                     19   is long settled law that a cause of action arises under federal law only when the plaintiff's well-

                                                                     20   pleaded complaint raises issues of federal law.” City of Chi. v. Int'l College of Surgeons, 522

                                                                     21   U.S. 156, 163 (1997), citing Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987).

                                                                     22          3.      Title 29 U.S.C. § 1002(1) defines an “employee welfare benefit plan” or “welfare

                                                                     23   plan” as “any plan, fund, or program which was heretofore or is hereafter established or

                                                                     24   maintained by an employer or by an employee organization, or by both, to the extent that such

                                                                     25   plan, fund, or program was established or is maintained for the purpose of providing for its

                                                                     26   participants or their beneficiaries, through the purchase of insurance or otherwise, (A) medical,

                                                                     27   surgical, or hospital care benefits, or benefits in the event of sickness, accident, disability, death

                                                                     28   or unemployment . . .”

                                                                                                                           -3-
                                                                          Case 2:19-cv-00916-GMN-DJA Document 1 Filed 05/30/19 Page 4 of 20



                                                                      1          4.      Sierra provided coverage under an employer health care plan to Plaintiff’s

                                                                      2   employees (“Sierra Health Plan”).       Plaintiff seeks to recover payment of over $15,000.00,

                                                                      3   allegedly in excess, to Sierra under the Sierra Health Plan for Plaintiff’s employee Ismat Khalaf

                                                                      4   (“Mr. Khalaf”). (Exhibit A, Complaint, ¶¶ 26, 36, 44, 50, 57, 63, 68, 72). This action arises

                                                                      5   under ERISA in that Plaintiff seeks to recover payment for employee health care coverage based

                                                                      6   on an employer based plan governed by ERISA. (Exhibit A, Complaint, ¶ ¶ 6-69).

                                                                      7          5.      Specifically, Plaintiff alleges “[Plaintiff] entered into a contract with [Sierra] for

                                                                      8   provision of health care coverage for its employees.” (Exhibit A, Complaint ¶ 6). Further, “[a]t

                                                                      9   the inception of the Sierra Health Plan, among others, [Mr. Khalaf] was an employee with

                                                                     10   [Plaintiff] and a Nevada resident, who became enrolled in the Sierra Health Plan.” (Exhibit A,
Gordon Rees Scully Mansukhani, LLP




                                                                     11   Complaint, ¶ 10).
                                     300 S. 4th Street, Suite 1550




                                                                     12          6.      Plaintiff’s Complaint alleges causes of action against Sierra for Fraud, Breach of
                                        Las Vegas, NV 89101




                                                                     13   Contract, Breach of the Covenant of Good Faith and Fair Dealing/Common Law Bad Faith,

                                                                     14   Mutual Mistake, Unilateral Mistake, Negligent Misrepresentation, Unjust Enrichments, and

                                                                     15   Declaratory Relief. (Exhibit A, Complaint, ¶¶ 20-74). Each of Plaintiff’s causes of action is

                                                                     16   premised on a breach of the Sierra Health Plan and payment Plaintiffs made to Sierra on behalf

                                                                     17   of Mr. Khalaf under the Sierra Health Plan. (Exhibit A, Complaint, ¶¶ 6, 10.)

                                                                     18          7.      Although Plaintiff’s Complaint does not specifically reference a cause of action

                                                                     19   under ERISA, ERISA applies to an employee health care coverage plan. 29 U.S.C. § 1002(1).

                                                                     20   Plaintiff seeks recovery for payments made to Sierra on behalf of Plaintiff’s employee for

                                                                     21   coverage under the Sierra Health Plan. Therefore, complete preemption under ERISA applies, as

                                                                     22   Plaintiff’s claims all fall within the scope of ERISA’s civil enforcement provision under 29, U.S.

                                                                     23   C. § 1132(a), and relates to ERISA plans under 28 U.S.C. 1144(a).

                                                                     24          8.      ERISA exclusively governs the enforcement of rights under ERISA plans. Pilot

                                                                     25   Life Ins. Co. v. Dedeaux, 481 U.S. 41 (1987). Title 29 U.S.C. § 1132(a) sets forth ERISA’s civil

                                                                     26   enforcement provision and provides that a civil action may be brought by a plan participant or

                                                                     27   beneficiary “to recover benefits due to him under the terms of his plan, to enforce his rights

                                                                     28   under the terms of the plan, or to clarify his rights to future benefits under the terms of the plan.”

                                                                                                                           -4-
                                                                          Case 2:19-cv-00916-GMN-DJA Document 1 Filed 05/30/19 Page 5 of 20



                                                                      1   Each of Plaintiff’s claims is premised on a breach of a health care coverage contract based on an

                                                                      2   ERISA governed health care plan, thus falling within the scope of ERISA’s civil enforcement

                                                                      3   provision.

                                                                      4          9.       Pursuant to 29 U.S.C. §1132(e)(1), both the Federal and state courts have

                                                                      5   concurrent jurisdiction when a plaintiff is seeking to recover benefits under ERISA. State action

                                                                      6   to enforce benefit rights is a federal question, thus Sierra’s removal of Plaintiff’s claims pursuant

                                                                      7   to a plan regulated by ERISA to this Court is proper. See Metropolitan Life Ins. Co. v. Taylor,

                                                                      8   481 U.S. 58 (1987).

                                                                      9          10.      In addition, ERISA “supersede[s] any and all state laws insofar as they may now

                                                                     10   or hereafter relate to any employee benefit plan….” 29 U.S.C. §1144(a). The United States
Gordon Rees Scully Mansukhani, LLP




                                                                     11   Supreme Court has given the phrase “relate to” an expansive meaning, holding that a state law
                                     300 S. 4th Street, Suite 1550




                                                                     12   “relates to an employee benefit plan, in the normal sense of the phrase, if it has a connection with
                                        Las Vegas, NV 89101




                                                                     13   or reference to such a plan.” Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 96-97 (1983). ERISA

                                                                     14   preemption applies if the state law claim seeks the benefits under an ERISA plan. Aetna Health,

                                                                     15   Inc. v. Davila, 542 U.S. 200, 209-211 (2004); see Tingey v. Pixley-Richards West, Inc., 953 F.2d

                                                                     16   1124, 1131 (9th Cir. 1992) (holding that plaintiff’s state law claims “spring from the handling

                                                                     17   and disposition of [his] medical benefits insurance claim, and thus are subject to preemption.”).

                                                                     18          11.      ERISA preemption is not limited to statutes and rules, but also includes common

                                                                     19   law causes of action related to ERISA plans. Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 47-48,

                                                                     20   107 S. Ct. 1549, 1552-53 (1987). ERISA’s preemptive provisions are “deliberately expansive.”

                                                                     21   Id. at 45-46.

                                                                     22          12.      Thus, Plaintiff cannot bypass ERISA preemption by avoiding references to

                                                                     23   ERISA in its pleadings. While removal is improper unless a federal claim appears on the face of

                                                                     24   a well-pleaded complaint, see Franchise Tax Board v. Construction Laborers Vacation Trust,

                                                                     25   463 U.S. 1, 10 (1983), a court may characterize a plaintiff’s claims as Federal if the conduct

                                                                     26   complained of is governed exclusively by Federal law, Redwood Theatres, Inc. v. Festival

                                                                     27   Enterprises, Inc., 908 F.2d 477, 479 (9th Cir. 1990); Sullivan v. First Affiliated Securities, Inc.,

                                                                     28   813 F.2d 1368, 1372 (9th Cir. 1987) [“plaintiff cannot defeat removal by masking or ‘artfully

                                                                                                                           -5-
                                                                          Case 2:19-cv-00916-GMN-DJA Document 1 Filed 05/30/19 Page 6 of 20



                                                                      1   pleading’ a federal claim as a state claim”]; see also Metropolitan Life Ins. Co. v. Taylor, 481

                                                                      2   U.S. 58, 65-66 (1987) [Supreme Court holds that ERISA completely preempts and transforms

                                                                      3   plaintiff’s state law claim into a Federal claim].

                                                                      4           13.     Plaintiff alleges claims pursuant to the breach of a health care coverage contract

                                                                      5   based on an ERISA governed health care plan. Therefore, Plaintiff stands in the shoes of the

                                                                      6   ERISA participants and can only sue for recovery under ERISA. As a result, ERISA completely

                                                                      7   preempts Plaintiff’s state law causes of action, and Sierra can properly remove this action to a

                                                                      8   United States District Court. See Misic v. The Building Service Employees Health and Welfare

                                                                      9   Trust, 789 F.2d 1374, 1379 (9th Cir. 1986) (dentist permitted to sue under ERISA for claims

                                                                     10   derivative of those of plan participants), See also Mackey v. Lanier Collection Agency & Serv.,
Gordon Rees Scully Mansukhani, LLP




                                                                     11   486 U.S. 825, 108 S. Ct. 2182 (1988).
                                     300 S. 4th Street, Suite 1550




                                                                     12   IV.     CONCLUSION
                                        Las Vegas, NV 89101




                                                                     13           For the foregoing reasons, the State Court Action may be removed to the United States

                                                                     14   District Court for the District of Nevada, the federal district court for the district and division

                                                                     15   embracing Clark Country. See 28 U.S.C. § 1441(a). Sierra respectfully requests that the Court

                                                                     16   assume full jurisdiction over this action as if Plaintiff had originally filed its claims in this Court.

                                                                     17           DATED this 30th day of May, 2019.

                                                                     18                                                           GORDON REES SCULLY
                                                                                                                                  MANSUKHANI, LLP
                                                                     19

                                                                     20                                                           /s/ Robert S. Larsen
                                                                                                                                  Robert S. Larsen, Esq.
                                                                     21                                                           Nevada Bar No. 7785
                                                                                                                                  Jing Zhao, Esq.
                                                                     22                                                           Nevada Bar No. 11487
                                                                                                                                  300 South Fourth Street, Suite 1550
                                                                     23                                                           Las Vegas, Nevada 89101

                                                                     24                                                           Attorneys for Defendant

                                                                     25

                                                                     26

                                                                     27

                                                                     28

                                                                                                                            -6-
                                                                          Case 2:19-cv-00916-GMN-DJA Document 1 Filed 05/30/19 Page 7 of 20



                                                                      1                                   CERTIFICATE OF SERVICE
                                                                      2          I HEREBY CERTIFY that on the 30th day of May, 2019, and pursuant to Fed. R. Civ.

                                                                      3   Pro. 5, I served via CM/ECF and/or deposited for mailing in the U. S. Mail, a true and correct

                                                                      4   copy of the foregoing PETITION FOR REMOVAL FROM STATE COURT was served upon

                                                                      5   those persons designated by the parties in the E-Service Master List upon the following:

                                                                      6
                                                                          Jesse M. Sbaih, Esq.
                                                                      7   Ines Olevic-Saleh, Esq.
                                                                          JESSE SBAIH & ASSOCIATES, LTD
                                                                      8   The District at Green Valley Ranch
                                                                          170 South Green Valley Parkway, Suite 280
                                                                      9   Henderson, NV 89012
                                                                          Attorneys for Plaintiff
                                                                     10
Gordon Rees Scully Mansukhani, LLP




                                                                     11
                                                                                                                               /s/ Gayle Angulo
                                     300 S. 4th Street, Suite 1550




                                                                     12                                                        An Employee of GORDON REES SCULLY
                                        Las Vegas, NV 89101




                                                                                                                               MANSUKHANI, LLP
                                                                     13

                                                                     14

                                                                     15

                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28

                                                                                                                         -7-
Case 2:19-cv-00916-GMN-DJA Document 1 Filed 05/30/19 Page 8 of 20




                 EXHIBIT “A”
         Case 2:19-cv-00916-GMN-DJA Document 1 Filed 05/30/19 Page  9 of 20
                                                               Electronically Filed
                                                                                  4/25/2019 4:48 PM
                                                                                  Steven D. Grierson
                                                                                  CLERK OF THE COURT
     COMJD
1    JESSE SBAIH & ASSOCIATES, LTD.
2    Jesse M. Sbaih (#7898)
     Ines Olevic-Saleh (#11431)
3    The District at Green Valley Ranch
     170 South Green Valley Parkway, Suite 280                               CASE NO: A-19-793644-C
4    Henderson, Nevada 89012                                                           Department 4
     Tel    (702) 896-2529
5    Fax    (702) 896-0529
6    jsbaih@sbaihlaw.com

7    Attorneys for Plaintiff

8                                             DISTRICT COURT
9
                                         CLARK COUNTY, NEVADA
10

11     KALIFANO, LLC,                                          Case No.:
                                                               Dept. No.:
12                       Plaintiff,
       vs.                                                                   COMPLAINT
13

14     SIERRA      HEALTH     AND     LIFE                                         &
       INSURANCE COMPANY, INC., a Nevada
15     Corporation; DOES 1-10 and ROE                                 DEMAND FOR JURY TRIAL
       CORPORATIONS 11-20, inclusive;
16                                                                       Exempt from Arbitration
                          Defendants.                           (Equitable and Declaratory Relief Requested
17                                                                              NAR 3(A))
18

19           COMES NOW Plaintiff KALIFANO, LLC. (“Kalifano” or “Plaintiff”), by and through its

20   attorneys of record, Jesse Sbaih & Associates, Ltd., and hereby complains, avers and alleges as follows:

21                                                        I.
22                                                   PARTIES
23
             1.     At all times relevant herein, Kalifano was a Nevada limited liability company conducting
24
     business in Clark County, Nevada.
25
             2.     Plaintiff is informed and believes and thereon alleges that, at all times relevant herein,
26

27   Defendant Sierra Health and Life Insurance Company, Inc. (“Sierra Health”) was a Nevada corporation

28   and has been doing business in Clark County, Nevada.



                                                     Page 1 of 12
                                         Case Number: A-19-793644-C
        Case 2:19-cv-00916-GMN-DJA Document 1 Filed 05/30/19 Page 10 of 20


               3.   Based on information and belief, at all relevant times, Sierra Health, DOES 1-10, and
1

2    ROE CORPORATIONS 11-20 (collectively “Defendants”) were the partners, joint ventures, agents, co-

3    conspirators, servants, and employees of each of the other Defendant herein, and were acting at all

4    relevant times within the scope, purpose and authority of said partnership, joint venture, agency, service,
5    employment, and conspiracy, and with the knowledge, consent, permission, acquiescence, and
6
     ratification of their co-defendants.
7
               4.   Plaintiff is informed and believes and thereon alleges that all Defendants are the alter egos
8
     of one another, despite their respective registration with the secretaries of state in which the Defendants are
9

10   incorporated or registered in that, inter alia, all the Defendants have common officers, members and

11   directors, and owners. Adherence to the separate existence of these Defendants as an entity distinct from

12   one another would permit an abuse of corporate privilege and would sanction a fraud in common.
13
               5.   The true names and capacities, whether individual, corporate, associate or otherwise of
14
     other Defendants hereinafter designated as Does 1-10 and Roe Corporations 11-20, inclusive, who are in
15
     some manner responsible for the injuries described herein, are unknown to Plaintiff at this time who
16
     therefore sues said Defendants by such fictitious names and will seek leave of the Court to amend this
17

18   Complaint to show their true names and capacities when ascertained.

19                                                         II.

20                                   GENERAL FACTUAL ALLEGATIONS
21
               6.   In or about August 22, 2001, Kalifano Inc., predecessor in interest to Kalifano, entered
22
     into a contract with Sierra Health for provision of health care coverage for its employees (“Sierra Health
23
     Plan”).
24
               7.   Based on information and belief, the operative documents for Sierra Health Plan has
25

26   been the Group Enrollment Agreement (the “GEA”), and the Small Business Certificate of Coverage

27   (the “COC”).

28             8.   In relevant part, the GEA states as follows:


                                                     Page 2 of 12
     Case 2:19-cv-00916-GMN-DJA Document 1 Filed 05/30/19 Page 11 of 20


             Article 1: Glossary of Defined Terms
1            Eligible Persons – Eligible Employee of Group and their Eligible Family
2            Member(s) (if any). Coverage of board members is not permitted,
             without prior review and approval by the Underwriting Department.
3            Coverage of retirees is not permitted, unless required by law. Sole
             proprietor only, owner-only groups (partnerships) and husband/wife
4            groups are not eligible. Coverage of retirees is not permitted.
5            …
6
             Out of Area – Eligible Employee of Group and their Eligible Family
7            Members(s) (if any) who permanently work outside of Nevada.

8            …
9
             Article 4: Eligibility and Enrollment
10           4.1. Eligibility Conditions or Rules
             Eligible Persons shall be those persons who meet the criteria set forth in
11           the Section 1: Eligibility, Enrollment and Effective Date of the Certificate
             of Coverage and such additional requirements as are set forth in this
12           Agreement and the eligibility conditions or rules for each class are stated
             in the corresponding Exhibit 2, which is attached hereto.
13

14           …

15           4.9. Out of Area Membership
             No more than 25% of the enrolled subscribers may permanently work in
16           out of area (OOA) locations. Our products are not available in Florida,
             Hawaii, or Vermont.
17

18      9.   In relevant part, the COC states as follows:

19           SECTION 1. Eligibility, Enrollment and Effective Date
             Subscribers and Dependents who meet the following criteria are eligible
20           for coverage under this Certificate.
21
             1.1 Who Is Eligible
22           Subscriber. To be eligible to enroll as a Subscriber, an employee must be
             an employee of the enrolling Group or other person whose connection
23           with the Enrolling Group meets the eligibility requirements specified in
             both the application and the policy and meet the following criteria:
24               • Be employed full-time;
25               • Be in an active employment status;
                 • Work at least the minimum number of hours per week indicated
26                  by the Group in its Attachment A to the Group Enrollment
                    Agreement (GEA);
27               • Meet the applicable waiting period indicated by the Group in its
                    Attachment A to the GEA;
28
                 • Enroll during an enrollment period; and


                                            Page 3 of 12
        Case 2:19-cv-00916-GMN-DJA Document 1 Filed 05/30/19 Page 12 of 20


                       •   Work for an employer that meets the Minimum Employer
1
                           Contribution Percentage for the applicable coverage as set forth in
2                          the Attachment A to the GEA.

3                  …

4                  1.3 Changes In Eligibility Status
5
                   It is the Subscriber's responsibility to give SHL written notice within
6                  thirty-one (31) days of changes which affect his Dependent’s eligibility.
                   Changes include, but are not limited to:
7                      • Reaching the limiting age.
                       • Ceasing to satisfy the mental or physical handicap requirements.
8                      • Death.
9                      • Divorce.
                       • The Eligible Person and/or Dependent loses eligibility under
10                         Medicaid or Children's Health Insurance Program (CHIP).
                           Coverage will begin only if SHL receive the completed enrollment
11                         form and any required Premium within 60 days of the date
12                         coverage ended.
                       • Any other event which affects a Dependent’s eligibility.
13
                   If the Subscriber fails to give notice which would have resulted in termination of
14                 coverage, SHL shall have the right to terminate coverage in accordance with the Group
                   Enrollment Agreement.
15

16          10.    At the inception of the Sierra Health Plan, among others, Ismat Khalaf (“Mr. Khalaf”)

17   was an employee with Kalifano and a Nevada resident, who became enrolled in the Sierra Health Plan.

18          11.    In or about 2005, Mr. Khalaf moved to the country of Jordan and then to China to work
19   for Kalifano’s international operation. Mr. Khalaf continued to be a Kalifano full time employee.
20
            12.    Neither the GEA nor the COC applicable to Sierra Health Plan state that Sierra Health
21
     Plan does not provide health benefits to employees who reside outside of the United States, that an
22
     employee’s move outside of the USA makes them ineligible under the Sierra Health Plan, or that an
23

24   employee’s move outside of the United States needs to be reported to Sierra Health. See supra relevant

25   portions of the GEA and the COC.

26          13.    At no time prior to July 17, 2017 did Sierra Health or any of its agents advise Kalifano
27
     that the Sierra Health Plan does not provide health benefits to employees who reside out of the United
28
     States, that an employee’s move outside of the United States makes them ineligible under the Sierra


                                                  Page 4 of 12
        Case 2:19-cv-00916-GMN-DJA Document 1 Filed 05/30/19 Page 13 of 20


     Health Plan, or that an employee’s move outside of the United States needs to be reported to Sierra
1

2    Health.

3              14.   However, Sierra Health continued to charge Kalifano for Mr. Khalaf’s health benefits

4    under the Sierra Health Plan.
5              15.   On or about July 17, 2017, to Kalifano’s shock and for the first time, Sierra Health
6
     informed Kalifano that Mr. Khalaf is not eligible for coverage and has in fact not been covered by the
7
     Sierra Health Plan since Mr. Khalaf moved outside the United States in 2005 because Sierra Health
8
     does not provide coverage to employees residing outside of the United States.
9

10             16.   Sierra Health terminated Mr. Khalaf’s coverage retroactively, effective May 31, 2017.

11             17.   Shortly thereafter, Kalifano requested a refund from Sierra Health for health insurance

12   premiums paid on behalf of Mr. Khalaf from the time he moved out of the USA through May 31, 2017.
13
               18.   In response, on or about December 5, 2017, Sierra Health, recognizing its fraud and/or
14
     mistake, issued a refund, but only in the amount of $3,972.35, sixty (60) days-worth of premiums.
15
               19.   To date, although Sierra Health refunded Kalifano sixty (60) days-worth of premiums
16
     and despite Kalifano’s repeated requests, Sierra Health has refused to refund Kalifano for the premiums
17

18   it paid for Mr. Khalaf’s health insurance premiums since Mr. Khalaf moved out of the United States in

19   2005 until May 31, 2017.

20
                                          FIRST CLAIM FOR RELIEF
21
                                                       (Fraud)
22
               20.   Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through 19
23
     above as if fully incorporated herein.
24
               21.   Plaintiff pleads this claim for relief in the alternative and without any prejudice to or any
25
     waiver of any other claim asserted in this Complaint.
26
               22.   Defendant failed to inform the Plaintiff that the Sierra Health Plan does not provide
27
     health benefits to Kalifano’s employees who reside abroad.
28


                                                     Page 5 of 12
        Case 2:19-cv-00916-GMN-DJA Document 1 Filed 05/30/19 Page 14 of 20



1           23.     Defendant knew that Sierra Health Plan does not provide health benefits to Kalifano’s

2    employees residing abroad.

3           24.     Defendant intended to induce Kalifano to continue to pay for Mr. Khalaf’s health

4    benefits while he lives abroad based upon its failure to inform Kalifano that Sierra Health Plan does not

5    provide health benefits to Kalifano’s employees living abroad.

6           25.     Kalifano justifiably relied on Defendant’s failure to inform Kalifano that Sierra Health

7    Plan does not provide health benefits to employees living abroad.

8           26.     As a direct and proximate result of Defendant’s failure to inform Kalifano that Sierra

9    Health Plan does not provide health benefits to employees living abroad, Plaintiff has suffered actual,

10   special, and consequential damages in excess of $15,000.00.

11          27.     The conduct by Defendant, as described herein, was fraudulent, malicious, and

12   oppressive under NRS 42.005, entitling Plaintiff to an award of punitive damages.

13          28.     As a further, direct, and proximate result of Defendant’s fraudulent conduct, Plaintiff has

14   been compelled to retain attorneys to prosecute this action. Therefore, Plaintiff is entitled to an award

15   of attorney fees.

16                                      SECOND CAUSE OF ACTION

17                                             (Breach of Contract)

18          29.     Plaintiff repeats and realleges each and every allegation in paragraphs 1 through 28 as

19   though fully set forth herein.

20          30.     Plaintiff pleads this claim for relief in the alternative and without any prejudice to or any
21   waiver of any other claim asserted in this Complaint.
22
            31.     The Sierra Health Plan formed a legal and binding contract between Plaintiff and
23
     Defendant.
24
            32.     Under the Sierra Health Plan, Defendant was obligated to provide Mr. Khalaf with health
25

26   insurance benefits while he is an eligible employee.

27          33.     At all times relevant, Plaintiff, on behalf of Mr. Khalaf, paid Defendant the premiums due

28   and owing under the Sierra Health Plan.


                                                    Page 6 of 12
        Case 2:19-cv-00916-GMN-DJA Document 1 Filed 05/30/19 Page 15 of 20



1            34.     Plaintiff satisfied, or has been excused from performing, all conditions precedent under

2    the Sierra Health Plan.

3            35.     Defendant materially breached the Sierra Health Plan when it failed to provide health

4    insurance benefits to Mr. Khalaf, an eligible employee, as required under the Sierra Health Plan.

5            36.     As a direct and proximate result of Defendant's breach of the Sierra Health Plan, Plaintiff

6    sustained actual, consequential, and special damages in excess of $15,000.00.

7            37.     Plaintiff has been compelled to engage the services of an attorney to prosecute this action

8    and is entitled to an award of attorney’s fees and costs incurred herein.

9                                         THIRD CLAIM FOR RELIEF

10             (Breach of Covenant of Good Faith and Fair Dealing/Common Law Bad Faith)

11           38.     Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

12   through 37 as though fully set forth herein.

13           39.     Plaintiff pleads this claim for relief in the alternative and without any prejudice to or any
14   waiver of any other claim asserted in this Complaint.
15
             40.     Implied in the subject health insurance policy, and every contract, is a covenant of good
16
     faith and fair dealing.
17
             41.     At all times relevant, Plaintiff, to its detriment, satisfied his obligations under the Sierra
18

19   Health Plan, and under the covenant of good faith and fair dealing.

20           42.     Defendant breached the covenant of good faith and fair dealing by failing to provide

21   health benefits to Mr. Khalaf as required by the Sierra Health Plan.
22           43.     As a direct and proximate result of Defendant's breach of the covenant of good faith and
23
     fair dealing, Plaintiff sustained general, special, and consequential damages in an amount in excess of
24
     $15,000.00.
25
             44.     The extreme and outrageous conduct described herein was malicious and oppressive, and
26

27   caused Plaintiff to suffer extreme physical, mental, and emotional distress sufficient to justify an award

28   of punitive damages under NRS 42.005 in an amount in excess of $15,000.00.



                                                     Page 7 of 12
        Case 2:19-cv-00916-GMN-DJA Document 1 Filed 05/30/19 Page 16 of 20



1            45.     Plaintiff has been compelled to engage the services of an attorney to prosecute this action

2    and is entitled to an award of attorney’s fees and costs incurred herein.

3                                        FOURTH CLAIM FOR RELIEF

4                                                   (Mutual Mistake)

5            46.     Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

6    through 45 as though fully set forth herein.

7            47.     Plaintiff pleads this claim for relief in the alternative and without any prejudice to or any

8    waiver of any other claim asserted in this Complaint.

9            48.     Kalifano and Sierra Health have shared a misconception about Mr. Khalaf’s eligibility for

10   health benefits under the Sierra Health Plan thereby making a mutual mistake.

11           49.     Mr. Khalaf being eligible for benefits under the Sierra Health Plan was a vital fact

12   inducing Kalifano to continuously pay for Mr. Khalaf’s premiums to Sierra Health.

13           50.     Because the parties made a mutual mistake about a vital fact upon which they based their

14   bargain, Kalifano is entitled to the equitable remedy of recession and restitution of the Sierra Health

15   Plan with respect to Mr. Khalaf, and Kalifano is entitled to a refund all of the premiums it paid for Mr.

16   Khalaf under the Sierra Health Plan since Mr. Khalaf’s relocation outside of USA.

17           51.     As a direct and proximate result of the mutual mistake, Kalifano had to retain the services

18   of an attorney to file this action. Therefore, Kalifano is entitled to an award of reasonable attorney’s

19   fees and costs of suit.

20                                        FIFTH CLAIM FOR RELIEF

21                                              (Unilateral Mistake)

22           52.     Plaintiff repeats and realleges each and every allegation contained in paragraphs 1
23   through 51 as though fully set forth herein.
24           53.     Plaintiff pleads this claim for relief in the alternative and without any prejudice to or any
25   waiver of any other claim asserted in this Complaint.
26           54.     Since Sierra Health never provided or intended to provide coverage for Kalifano’s out-of-
27   USA employees, Kalifano’s interpretation of Sierra Health Plan with respect to Mr. Khalaf’s eligibility
28


                                                      Page 8 of 12
        Case 2:19-cv-00916-GMN-DJA Document 1 Filed 05/30/19 Page 17 of 20



1    for coverage as of his relocation, was a unilateral mistake as to a basic assumption made by Kalifano in

2    obtaining the subject health coverage.

3           55.     At all material times, Sierra Health knew or had reason to know, or should have known,

4    that Kalifano had made this unilateral mistake.

5           56.     Sierra Health not providing health benefits to Mr. Khalaf since his relocation outside of

6    the USA while charging Kalifano, has had an adverse material effect on Kalifano.

7           57.     Under the legal doctrine of unilateral mistake, Kalifano is entitled to the equitable remedy

8    of recession and restitution of the Sierra Health Plan with respect to Mr. Khalaf and Kalifano is entitled

9    to a refund all of the premiums it paid for Mr. Khalaf under the Sierra Health Plan since Mr. Khalaf’s

10   relocation outside of USA.

11          58.     As a direct and proximate result of the unilateral mistake, Kalifano had to retain the

12   services of an attorney to file this action. Therefore, Kalifano is entitled to an award of reasonable

13   attorney’s fees and costs of suit.

14                                        SIXTH CLAIM FOR RELIEF

15                                        (Negligent Misrepresentation)

16          59.     Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

17   through 58 as though fully set forth herein.
18          60.     Plaintiff pleads this claim for relief in the alternative and without any prejudice to or any
19
     waiver of any other claim asserted in this Complaint.
20
            61.     At all material times, Sierra Health failed to exercise reasonable care or competence in
21
     communication to Kalifano that an employee’s relocation outside of USA affects their eligibility under
22

23   the Sierra Health Plan.

24          62.     Kalifano justifiably relied on Sierra Health’s false information when it continued to

25   believe that upon his relocation outside of USA, Mr. Khalaf continued to be covered under the Sierra
26   Health Plan, and continued to pay for Mr. Khalaf’s premiums.
27
            63.     As a direct result of the negligent conduct of Sierra Health, Plaintiff sustained general,
28
     special and consequential damages, in an amount in excess of $15,000.00.

                                                    Page 9 of 12
        Case 2:19-cv-00916-GMN-DJA Document 1 Filed 05/30/19 Page 18 of 20


             64.     As a direct and proximate result of the Sierra Health’s negligent misrepresentation,
1

2    Kalifano had to retain the services of an attorney to file this action. Therefore, Kalifano is entitled to an

3    award of reasonable attorney’s fees and costs of suit.

4
                                        SEVENTH CLAIM FOR RELIEF
5
                                                (Unjust Enrichment)
6
             65.     Plaintiff repeats and realleges each and every allegation contained in paragraphs 1
7
     through 64 as though fully set forth herein.
8
             67.     Plaintiff pleads this claim for relief in the alternative and without any prejudice to or any
9

10   waiver of any other claim asserted in this Complaint.

11           68.     Mr. Khalaf became ineligible for coverage under the Sierra Health Plan from the time he

12   relocated outside of USA. However, Sierra Health continued to collect premiums from Plaintiff for Mr.
13   Khalaf’s coverage under the Sierra Health Plan. Sierra Health has been unjustly enriched by wrongfully
14
     collecting premiums without providing health benefits to Mr. Khalaf. It would be inequitable and
15
     unjust for Sierra Health to retain such ill-gotten gains.
16
             69.     It was necessary for Plaintiff to retain the services of an attorney to file this action.
17

18   Therefore, Plaintiff is entitled to an award of reasonable attorney’s fees and costs of suit.

19
                                           EIGHT CAUSE OF ACTION
20
                                                (Declaratory Relief)
21
             70.     Plaintiff repeats and realleges each and every allegation contained in paragraphs 1
22
     through 69 as though fully set forth herein.
23
            71.      The Court has the power to declare the rights and other legal remedies of the parties to
24
     this dispute.
25
            72.      An actual and justifiable controversy has arisen between Plaintiff and Defendant Sierra
26
     Health as to whether Plaintiff is entitled to recover the premiums it paid for Mr. Khalaf since his
27
     relocation outside of the USA.
28
            73.      These issues are ripe for judicial determination.


                                                     Page 10 of 12
           Case 2:19-cv-00916-GMN-DJA Document 1 Filed 05/30/19 Page 19 of 20



1            74.    Plaintiff is entitled to receive a court order declaring that Sierra Health improperly and

2    unlawfully collected premiums for Mr. Khalaf’s health benefits while he resided outside of the USA.

3            WHEREFORE, Kalifano prays for judgment against Defendant as follows:

4                   1.     Rescission of the contract for Mr. Khalaf’s health benefits under the Sierra Health

5                          Plan since his relocation outside of USA;

6                   2.     Repayment of all premiums Kalifano paid for Mr. Khalaf’s health benefits under

7                          the Sierra Health Plan since his relocation outside of USA;

8                   3.     For compensatory damages in a sum according to proof at trial;

9                   4.     For special damages in a sum according to proof at trial;

10                  5.     For interest and pre-judgment interest at the statutory rate until the amount of

11                         judgment is paid in full;

12                  6.     For punitive damages in a sum according to proof at trial;

13                  7.     For a declaration as to the legal rights and responsibilities of Sierra Health to

14                         Kalifano;

15                  8.     For attorney’s fees and costs of suit incurred;

16                  9.     For such other and further relief as the Court may deem appropriate.

17            DATED this 25th day of April, 2019.
                                                          JESSE SBAIH & ASSOCIATES, LTD.
18

19                                                By      /s/ Ines Olevic-Saleh_____________
                                                          Jesse M. Sbaih (#7898)
20                                                        Ines Olevic-Saleh (#11431)
                                                          The District at Green Valley
21                                                        170 South Green Valley Parkway, Suite 280
                                                          Henderson, Nevada 89012
22                                                                 Attorneys for Plaintiff
23   ///

24   ///

25   ///
26   ///
27
     ///
28


                                                    Page 11 of 12
        Case 2:19-cv-00916-GMN-DJA Document 1 Filed 05/30/19 Page 20 of 20


                                  PLAINTIFF’S DEMAND FOR JURY TRIAL
1

2           Plaintiff, by and through the law firm of Jesse Sbaih & Associates, Ltd., hereby demands a jury

3    trial of all issues in the above-captioned matter.

4
            DATED this 25th day of April, 2019.
5                                                         JESSE SBAIH & ASSOCIATES, LTD.
6                                                   By    /s/ Ines Olevic-Saleh_____________
7                                                         Jesse M. Sbaih (#7898)
                                                          Ines Olevic-Saleh (#11431)
8                                                         The District at Green Valley
                                                          170 South Green Valley Parkway, Suite 280
9                                                         Henderson, Nevada 89012
                                                                   Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    Page 12 of 12
